Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are allowed.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Guzman et al. (U.S. Patent Application: 20160323187) teaches A computing resource service provider may provide computing instances organized into logical groups, such as auto-scale groups.  Computing instances assigned to an auto-scale group may be associated with one or more load balancers configured to direct traffic to the computing instances.  Furthermore, customers of the computing resource service provider may add or remove load balancer from the auto-scale groups.(See Abstract)

von Eicken (U.S. patent Application: 20090241030) teaches The present invention is related to providing faster and more efficient ways to deploy and manage virtual server configurations in a hosted virtual server service.  Broadly, a web interface allows a user to set conditions upon which specific types of virtual servers will be instantiated or terminated on a third-party hosted virtual server service.  For example, the user may wish to instantiate a new virtual server each time the load on existing virtual servers exceeds a predetermined threshold.  The web interface may also allow a user to select from among a plurality of hosted virtual server services.  The web interface may further allow a user to incorporate dynamic variables into configurations of instantiated virtual servers.(abstract)


Kelley et al.  (U.S. Patent Application: 20170099292) teaches Provided herein are systems and methods of managing permissions for applications deployed in a distributed computing infrastructure.  An exemplary system includes an access management server having a processing device, a distributed computing infrastructure in communication with the management server having a plurality of resource instances and a request log, an administration system having a security application executing thereon.  The security application has access policies associated with each of a plurality of applications.  The processing device of the management server: receives application request information from the request log describing requests made by a first application being monitored by the access management server.  The management server receives an access policy describing a set of accessible APIs associated with the first application from the security application and determines that access to a first API of the set should be removed, and modifies the access policy to remove access to the first API.(abstract).


However, the prior art of records fail to teach or suggest individually or in combination:
A service system that implements a web service on N virtual servers, N being an integer greater than zero, and has the web service that provides a function corresponding to a predetermined API in response to a call, by a client service, of the predetermined API from among a plurality of APIs released for a purpose of using the web service, wherein, in response to a request received from the client service, at least one of the N virtual servers acquires data from a database server, processes the request using the acquired data, and implements the web service, comprising: a determining unit configured to determine, a per-virtual- server API-execution-count limiting value a basis of N and an API-execution-count limiting value, wherein the API-execution-count limiting value is a limit value set on the web service on a basis of an access limit imposed on the database server; and a controller that, without providing the web service, processes the call of the predetermined API as an error in a case where the API execution count is greater than the API-execution-count limiting value of the predetermined API, wherein N is changed in accordance with a load of the service system.

Dependent claims 2-14 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 15.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 16.


Accordingly, claims 1-16 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449